401 So.2d 978 (1981)
Kenneth Austin GUINN
v.
PROGRESS DRILLING, INC.
No. 81-C-1291.
Supreme Court of Louisiana.
June 12, 1981.
*979 Granted. The summary judgment is reversed. The material facts that are not genuinely disputed do not entitle mover to judgment as a matter of law. C.C.P. art. 966. The case is remanded to the trial court for trial on the merits.
DIXON, C. J., concurs, and would add that the test used by the Court of Appeal to determine whether defendant was a "statutory employer" was incomplete.
DENNIS, J., concurs.